                Case 19-23597         Doc 23      Filed 12/23/19       Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                     Greenbelt Division

In Re:                                           :
                                                 :
DEMETRIUS ROBINSON                               :        Case No. 19-23597-LSS
TAMARA ROBINSON                                  :        Chapter 7
                                                 :
                        Debtors                  :


                     APPLICATION BY CHAPTER 7 TRUSTEE
         TO RETAIN LAW FIRM OF COHEN, BALDINGER & GREENFELD, L.L.C.

The application of Merrill Cohen, Trustee, respectfully represents:

         1. On October 11, 2019, Demetrius Robinson and Tamara Robinson (Debtors) filed a

Bankruptcy under Chapter 7.

         2. Merrill Cohen is the duly appointed Chapter 7 Trustee in these proceeding.

         3. The Trustee wishes to employ Cohen Baldinger & Greenfeld, LLC (hereinafter

“CBG”) to represent him in these proceedings. More specifically, the Trustee wishes to

employ Merrill Cohen and Augustus T. Curtis, duly admitted to practice in the District of

Maryland and in this Court, to represent the interests of the Trustee herein.

         4. Your applicant has selected said law firm and member for the reason that the law

firm has had considerable experience in matters of this character, and the Trustee believes that

Merrill Cohen and Augustus T. Curtis are well qualified to represent it as Trustee in this

proceeding.

         5. The professional services that CBG is to render are:

                (a)     to give the Trustee legal advice with respect to his powers and duties;



                                                     1
                 Case 19-23597         Doc 23      Filed 12/23/19        Page 2 of 3



                 (b)      to prepare on behalf of your applicant as Trustee necessary applications,

                 answers, orders, reports and other legal papers; and

                 (c)      to perform all other legal services for the Trustee which may be

                 necessary herein.

        6. It is necessary for the Trustee to employ an attorney for such professional services.

        7. To the best of Trustee's knowledge, said law firm and its members have no

connection with the Debtors, creditors, or any other party in interest, or their respective

attorneys and accountants, the United States Trustee, or any person employed in the office of

the United States Trustee, except as follows: the said law firm represented the sister of counsel

for the Debtors in a Chapter 7 case filed in this court in 2015.

        8 . Your applicant desires to employ the law firm of CBG under a general retainer

because of the legal services required. CBG has agreed to be compensated based on the firm’s

normal hourly rates, subject to the approval of this Court after notice and the opportunity for

hearing. CBG’s normal rates are currently five hundred and twenty five dollars ($525.00) per

hour for services provided by Merrill Cohen, and four hundred and twenty-five dollars

($425.00) per hour for services provided by Augustus T. Curtis.

        9. The firm of CBG, and its members, represent no interest adverse to the Debtor or

the estate upon which it is to be engaged for the Trustee, and its employment would be in the

best interests of the estate.

        WHEREFORE, the premises considered, it is prayed that this Honorable Court enter

an Order allowing the retention of the law firm of Cohen, Baldinger & Greenfeld, LLC under

a general retainer to represent the Trustee, and allowing such other and further relief as is just.


                                                     2
               Case 19-23597        Doc 23     Filed 12/23/19     Page 3 of 3




                                              COHEN, BALDINGER & GREENFELD, LLC


                                              By: /s/ Merrill Cohen
                                                     Merrill Cohen
                                                     2600 Tower Oaks Blvd.
                                                     Suite 103
                                                     Rockville, MD 20852
                                                     (301) 881-8300


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 23rd day of December, 2019, I reviewed the
Court’s CM/ECF system and it reports that an electronic copy of the foregoing Application
will be served electronically via the Court’s CM/ECF system on the following:

Lawrence E. Heffner, Attorney for Debtor

        I HEREBY FURTHER CERTIFY that on this 23rd day of December, 2019, a copy of
the foregoing Application was mailed first class mail, postage prepaid to: Demetrius Robinson
and Tamara Robinson, 10016 Founders Way, Damascus, MD 20872; and the Office of the
United States Trustee, 6305 Ivy Lane, Ste. 600, Greenbelt, MD 20770.


                                              /s/ Merrill Cohen
                                              Merrill Cohen




                                                3
